DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 15, 17, 20, 22, 25-26, and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 17, 20, 22, 25-26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2018/0139441 A1) in view of Yamamoto (US 2013/0343455 A1), Liu et al. (US 2016/0212446 A1), and Jeong et al. (US 2020/0275117 A1).
Consider claim 20, Choi teaches a device for decoding video data (video encoding apparatus. [0139]), the device comprising one or more processors ([0055], [0059], and [0135]) configured to: determine a largest coding unit size (determining at least one largest coding unit in at least one processing block included in a picture.   In an embodiment, the largest coding unit determiner 17 of the video encoding apparatus 15 may obtain information regarding an order of determining a largest coding unit as information related to processing blocks 31 and 33 from a bitstream, determine an order of determining at least one largest coding unit included in the processing blocks 31 and 33, and determine at least one largest coding unit included in the picture 30. [0140] – [0142]).

Yamamoto teaches determine whether a largest coding unit is included in an intra type slice (FIG. 2(/) is a diagram illustrating the structure of intra prediction information PTI_Intra, which is information regarding a prediction tree (PT), being prediction information PTI regarding an intra prediction (intra-frame prediction) partition [0055]. The prediction type information PType is information that designates whether to use intra prediction or inter prediction as the predictive image generation method for a target PU.  [0097] – [0100]); and apply an inferred partitioning to the largest coding unit based on whether the largest coding unit is included in the intra type slice (The PT information PTI is information related to a PT included in the target CU. In other words, the PT information PTI is a set of information related to each of one or more PUs included in the PT, and is referenced in the case where the video image decoding device 1 generates a predicted image. As illustrated in FIG. 2(e) and FIG. 2(j), the PT information PTI includes inter prediction information (PTI_Inter) or intra prediction information (PTI_Intra), depending on which prediction method is designated by the prediction type information PType. Hereinafter, a PU to which intra prediction is applied will be designated an intra PU, while a PU to which inter prediction is applied will be designated an inter PU. The TT information TTI is information related to a TT included in the target CU. In other words, the TT information TTI is a set of information related to each of one or more TUs included in the TT, and is referenced in the case where the video image decoding device 1 decodes residual data.   [0101] – [0102]. The intra Na ( where Na is the total number of intra prediction PU s included in the target CU). If the intra split flag is 1, intra PUs are generated by symmetrically splitting the target CU into four PUs, whereas if the intra split flag is 0, the target CU itself is treated as a PU, without splitting the target CU. Consequently, provided that the size of the target CU is 2Nx2N pixels, the intra PUs may take the size of either 2Nx2N pixels (no splitting) or NXN pixels (4-way splitting) (herein, N=2n, where n is an arbitrary integer equal to or greater than 1). For example, if the target CU is 128xl 28 pixels, it is possible to split the target CU into 128x128 pixel or 64x64 pixel intra PUs. [0109] – [0111]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of including prediction type information because such incorporation would facilitate the determination of whether to use intra prediction as the predictive image generation method for a target PU or not.  [0100].
However, the combination of Choi and Yamamoto does not explicitly teach determining largest coding unit size, by using a syntax element indicating a size of a largest coding unit for a luminance component; and a flag indicates the largest coding unit is split into coding units with a predetermined size, wherein the flag is a one-bit flag included in a sequence parameter set.
determining largest coding unit size, by using a syntax element indicating a size of a largest coding unit for a luminance component (syntax data within a bitstream may define a size for the LCU, which is largest coding unit in terms of the number of pixels [0085] – [0089]); and a flag indicates the largest coding unit is split into coding units with a predetermined size, wherein the flag is a one-bit flag included in a sequence parameter set ([0085] – [0089]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of using a syntax element to indicate a size of a largest coding unit because such incorporation would allow the coding format to conform to HEVC standard.  [0086].
However, the combination of Choi, Yamamoto, and Liu does not explicitly teach the flag is indicated using a sequence parameter set.
Jeong teaches the flag is indicated using a sequence parameter set ([0103], [0211] – [221], [0248], [0254] – [0256], and [0268]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of indicating the flag using a sequence parameter set because such incorporation would achieve higher efficiency. 
Consider claim 22, Yamamoto teaches the inferred partitioning indicates to split into the largest coding unit having a size being smaller than a size of a largest coding unit included in a P or a B slice (Yamamoto teaches both intra prediction and inter prediction.  Because both types of predictions start with the same largest coding unit, it follows that after partitioning applies to largest coding unit with 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of including prediction type information because such incorporation would facilitate the determination of whether to use intra prediction as the predictive image generation method for a target PU or not.  [0100].
Consider claim 25, Yamamoto teaches the device includes a video decoder ([0236] – [0241] and Fig. 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of including prediction type information because such incorporation would facilitate the determination of whether to use intra prediction as the predictive image generation method for a target PU or not.  [0100].
Consider claim 15, claim 15 recites the same limitations as claim 20.  Therefore, it is rejected for the same reasons.
Consider claim 17, claim 17 recites the same limitations as claim 22.  Therefore, it is rejected for the same reasons.
Consider claim 26, Choi teaches a non-transitory computer-readable storage medium ([0318] – [0319]) comprising instructions stored thereon that, when executed, cause one or more processors ([0055], [0059], and [0135]) of a device for coding video data to (video encoding apparatus. [0139]): determine a largest coding unit size (determining at least one largest coding unit in at least one 
However, Choi does not explicitly teach determine whether a largest coding unit is included in an intra type slice; and apply an inferred partitioning to the largest coding unit based on whether the largest coding unit is included in the intra type slice.
Yamamoto teaches determine whether a largest coding unit is included in an I slice (FIG. 2(/) is a diagram illustrating the structure of intra prediction information PTI_Intra, which is information regarding a prediction tree (PT), being prediction information PTI regarding an intra prediction (intra-frame prediction) partition [0055]. The prediction type information PType is information that designates whether to use intra prediction or inter prediction as the predictive image generation method for a target PU.  [0097] – [0100]); and apply an inferred partitioning to the largest coding unit in the I slice, in a case that (i) the largest coding unit is included in the I slice (The PT information PTI is information related to a PT included in the target CU. In other words, the PT information PTI is a set of information related to each of one or more PUs included in the PT, and is referenced in the case where the video image decoding device 1 generates a predicted image. As illustrated in FIG. 2(e) and FIG. 2(j), the PT information PTI includes inter prediction information (PTI_Inter) or intra prediction information (PTI_Intra), depending on which prediction method is designated by the Na ( where Na is the total number of intra prediction PU s included in the target CU). If the intra split flag is 1, intra PUs are generated by symmetrically splitting the target CU into four PUs, whereas if the intra split flag is 0, the target CU itself is treated as a PU, without splitting the target CU. Consequently, provided that the size of the target CU is 2Nx2N pixels, the intra PUs may take the size of either 2Nx2N pixels (no splitting) or NXN pixels (4-way splitting) (herein, N=2n, where n is an arbitrary integer equal to or greater than 1). For example, if the target CU is 128xl 28 pixels, it is possible to split the target CU into 128x128 pixel or 64x64 pixel intra PUs. [0109] – [0111]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of including prediction type information because such incorporation would facilitate the determination of whether to use intra prediction as the predictive image generation method for a target PU or not.  [0100].

Liu teaches determining largest coding unit size, by using a syntax element indicating a size of a largest coding unit for a luminance component (syntax data within a bitstream may define a size for the LCU, which is largest coding unit in terms of the number of pixels [0085] – [0089]); and a flag indicates the largest coding unit is split into coding units with a predetermined size, wherein the flag is a one-bit flag included in a sequence parameter set ([0085] – [0089]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of using a syntax element to indicate a size of a largest coding unit because such incorporation would allow the coding format to conform to HEVC standard.  [0086].
However, the combination of Choi, Yamamoto, and Liu does not explicitly teach the flag is indicated using a sequence parameter set.
Jeong teaches the flag is indicated using a sequence parameter set ([0103], [0211] – [221], [0248], [0254] – [0256], and [0268]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of indicating the flag using a sequence parameter set because such incorporation would achieve higher efficiency. 
Consider claim 28, Yamamoto teaches applying the inferred partitioning indicates split into the largest coding unit having a size being smaller than a size of a largest coding unit included in P slice or a B slice (Yamamoto teaches both intra prediction and inter prediction.  Because both types of predictions start with the same largest coding unit, it follows that after partitioning applies to largest coding unit with intra prediction, its size is smaller than the size of a largest coding unit included in an inter type slice [0097] – [0112]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of including prediction type information because such incorporation would facilitate the determination of whether to use intra prediction as the predictive image generation method for a target PU or not.  [0100].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TAT C CHIO/           Primary Examiner, Art Unit 2486